Ethridge, J.,
delivered the opinion of the court. ■
This is a suit hy R. J. Darnell against D. H. Smith, sheriff, and sureties on his tax collector’s bond. R. J. Darnell was a. property owner in Quitman county and failed to pay taxes for the year 1914 until after the lands were advertised for sale by the sheriff for the taxes, but the tax was paid before the sale by the sheriff. In collecting the taxes the sheriff charged and collected twenty-five cents for each subdivision of land separately described, amounting to one hundred and twenty-two dollars, and Darnell brings suit to recover this money under the theory that the sheriff could not make this charge unless the land was actually sold. The statute bearing on the question is clause “e” of section 2197, which reads as follows: “(e) For advertising and selling each separately described subdivision of land sold for taxes twenty-five cents.” The sheriff is required to advertise the land for taxes, post and publish notices of advertising, to see that the lands are correctly described in the advertisement for sale, involving the reading of printer’s proof; and if paid before sale is required to strike from the list the land so paid on. In our opinion, the sheriff is entitled to the fees allowed where the land has been advertised, even though the same be not sold, but that he would get no additional compensation for this service where the land is actually sold. The court below having reached the same conclusion, the judgment is affirmed.

Affirmed.